Case 1:17-cv-00331-KAJ Document 328-1 Filed 04/21/20 Page 1 of 10 PageID #: 15976




                         EXHIBIT 1
            Case 1:17-cv-00331-KAJ Document 328-1 Filed 04/21/20 Page 2 of 10 PageID #: 15977
                   Osler, Hoskin & Harcourt LLP
                   Box 50, 1 First Canadian Place
                   Toronto, Ontario, Canada M5X 1B8
                   416.362.2111 MAIN
                   416.862.6666 FACSIMILE




Toronto                                                                                      Nathaniel Lipkus
                   March 20, 2020
                                                                                             Direct Dial: 416..862.6787
Montréal                                                                                     nlipkus@osler.com
                                                                                             Our Matter Number: 1198811
Calgary
                   SENT BY EMAIL (CMT_Toronto@cas-satj.gc.ca)
Ottawa
                   The Courts Administrative Service
Vancouver          The Federal Court of Canada
                   200 - 180 Queen Street West
New York           Toronto, Ontario
                   M5V 3L6

                   Dear Case Management Team:

                   Re:        Route1 Inc. v. VMware, Inc., AirWatch LLC, and VMware Canada Inc.
                              Court File No. T-2149-18

                   We are counsel for the Defendants/Plaintiffs by Counterclaim in the above-referenced
                   proceeding. Kindly bring this letter to the attention of Madam Prothonotary Furlanetto, the
                   case management judge.

                   We write jointly on behalf of all parties in response to the Court’s Directions of December
                   10, 2019 and March 18, 2020 to provide a status update relating to the discoveries in the
                   above-noted matter and to provide mutual dates of availability during the last two weeks
                   of April for a case management teleconference.

                   Under the December 10, 2019 Direction, discovery of the parties’ representatives (subject
                   to any permitted follow-up) was scheduled to be completed by January 31, 2020, with
                   inventor discovery to be completed by February 28, 2020. For scheduling reasons and to
                   permit discovery on new issues anticipated to arise from the defendant’s amended
                   statement of claim (served and filed on consent on March 11, 2020), completion of
                   discovery was delayed until March 6, 2020.

                   At this time, we are awaiting receipt of transcripts from discovery that took place between
                   March 4-6, 2020. The parties will then determine, in light of current COVID-19 measures,
                   when answers to undertaking can reasonably be provided. As discovery of the defendant
                   was completed earlier than discovery of the plaintiff, the defendants plan to deliver their
                   answers to undertaking before delivery of the plaintiffs’ answers.

                   The above delays, coupled with COVID-19, will necessitate changes to the timetable in the
                   December 10, 2019 Direction. The parties look forward to discussing a revised timetable
                   for this proceeding during our next case management teleconference. As requested, the
                   parties’ mutual availability for such a teleconference is as follows: April 20-22, 23 (AM
                   only), 24 (AM only), 27-28 (AM only), and 29-30.


                   LEGAL_1 59764235 2
Case 1:17-cv-00331-KAJ Document 328-1 Filed 04/21/20 Page 3 of 10 PageID #: 15978
Case 1:17-cv-00331-KAJ Document 328-1 Filed 04/21/20 Page 4 of 10 PageID #: 15979




                         EXHIBIT 2
Case 1:17-cv-00331-KAJ  Document Document
         Case 2:08-cv-01307-AJS  328-1 Filed
                                          87904/21/20   Page 5 of
                                                Filed 05/07/12    10 PageID
                                                                Page  1 of 2 #: 15980




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  UNIVERSITY OF PITTSBURGH OF THE
  COMMONWEALTH SYSTEM OF HIGHER
  EDUCATION,                                                  08cv1307
                                                              ELECTRONICALLY FILED
                 Plaintiff,

          v.

  VARIAN MEDICAL SYSTEMS, INC.,

                 Defendant.

                        ORDER OF COURT RE: PROCEDURE FOR
                      ATTORNEY FEE/EXPENSES DETERMINATION

        AND NOW, this 7th day of May, 2012, upon consideration of the Joint Status Report on

 Award of Attorney Fees (doc. no. 877), IT IS HEREBY ORDERED, ADJUDGED, AND

 DECREED that:

        1.      The Court finds that the process proposed by the parties in doc. no. 877 (which

 includes extensive discovery related to the “reasonableness” of the future fee petition of plaintiff)

 is too time consuming, expensive, and, in the experience of this Court, only likely to lead to

 further delay and encourage additional motion practice on a case that is almost four years old and

 has generated voluminous docket activity (currently 878 docket entries).

        2.      By May 18, 2012, the parties shall exchange their respective detailed billing

 records (including attorneys’ hours and hourly rates, expert fees and costs, and any other

 expenses/costs), with information that is privileged or protected by work product doctrine

 redacted. Defendant’s information is relevant to determine the reasonableness of plaintiff’s

 hourly rates, number of hours, and expenses/costs. Any discovery disputes will be handled by
Case 1:17-cv-00331-KAJ  Document Document
         Case 2:08-cv-01307-AJS  328-1 Filed
                                          87904/21/20   Page 6 of
                                                Filed 05/07/12    10 PageID
                                                                Page  2 of 2 #: 15981



 the Court.

         3.      On or before May 18, 2012 (or as soon as practicable given Special Master

 Sandman’s schedule), the parties will discuss with Special Master Sandman a schedule for the

 filing of, and briefing relating to, plaintiff’s fee petition, with a target date of June 30, 2012, for

 the filing of the Report and Recommendation of the Special Master (unless the Special Master

 requests a later date).



                                         \s Arthur J. Schwab
                                         Arthur J. Schwab
                                         United States District Court Judge




 cc:     All Registered ECF Counsel and Parties




                                                    -2-
Case 1:17-cv-00331-KAJ Document 328-1 Filed 04/21/20 Page 7 of 10 PageID #: 15982




                         EXHIBIT 3
Case
Case 1:17-cv-00331-KAJ
     1:07-md-01848-GMSDocument
                       Document328-1
                                 1013 Filed
                                       Filed04/21/20
                                             08/24/16 Page
                                                       Page81ofof10 PageID #:
                                                                  3 PageID #: 26029
                                                                              15983
Case
Case 1:17-cv-00331-KAJ
     1:07-md-01848-GMSDocument
                       Document328-1
                                 1013 Filed
                                       Filed04/21/20
                                             08/24/16 Page
                                                       Page92ofof10 PageID #:
                                                                  3 PageID #: 26030
                                                                              15984
Case
Case1:17-cv-00331-KAJ
     1:07-md-01848-GMSDocument 328-1
                        Document 1013Filed 04/21/20
                                       Filed 08/24/16Page
                                                      Page103of
                                                             of10 PageID#:
                                                                3 PageID #:26031
                                                                            15985
